Title: From Thomas Jefferson to William C. C. Claiborne, 17 April 1804
From: Jefferson, Thomas
To: Claiborne, William C. C.


          
            Dear Sir
            Monticello Apr. 17. 1804.
          
          As before you recieve this, you will have seen the act for the government of Louisiana, I need give no account of it. altho’ it is not to come into force ’till Oct. 1. yet it will be necessary for us to have every thing prepared to go into action on that day, and as the legislative council is to be appointed by me, it is necessary I should be informed beforehand who will be the proper persons to be appointed, & our distance from the place makes that a work of time. it should be composed I think of men of integrity, of understanding, of clear property and influence among the people well acquainted with the laws, customs & habits of the country, and drawn from the different parts of the Orleans district in proportion to their population. will you be so good as to take immediate measures for informing yourself in the best manner possible of proper characters, & communicate their names to me, with short sketches of the material outlines of their characters. I think a mere majority should be Americans, & the rest French or Spaniard.
          Being here for a very short time, I recieved yesterday your letter to mr Madison informing him you had established a bank at N. Orleans under a charter. you could not then have known that Congress passed a law authorising the Bank of the US. to establish a branch there, & by their charter no other bank can be established there under the authority of the general government. your act therefore & charter being against this must be a nullity. the Secretary of the treasury has already written to you on this subject; and the Secretary of state will do so officially. this notice by myself is merely private, to induce you immediately to suspend all proceedings, as you will have to revoke it in form on the ground of it’s opposition to the law of Congress. I percieve in the list of directors several names who will probably be on the list of the branch bank.
          A young man, of the name of Charles Lewis, a nephew of mine, has gone it is said, to New Orleans, against the consent of his parents. I believe he is of age. I pray you to consider as entirely private & confidential, my guarding you against being led to do any thing for him, as a connection of mine. his conduct? is too incorrect to give him titles on that ground. lest yourself or mr Trist, from considerations respecting me, should be led into error, I have thought it my duty to put you on your guard, & to pray you to do the same as to mr Trist, both however considering this intimation not to be mentioned as from me.
          I inclose you another letter from M. Baudin with the same views as the first, & tender you my friendly salutations & assurances of respect.
          
            Th: Jefferson
          
        